2004 WI 37
St. Paul Fire & Marine Insurance Company, Plaintiff-Third-Party Defendant-Respondent,
v.
Curtis J. Keltgen, Defendant-Third-Party Plaintiff-Appellant-Cross-Respondent-Petitioner,
Paulet Keltgen, Intervenor-Third-Party Plaintiff,
v.
Giles Smith, Third-Party Defendant,
L.E. Phillips Career Development Center, Inc., Third-Party Defendant-Respondent-Cross-Respondent,
Venture Insurance Company and Wausau Insurance Company, Third-Party Defendants-Respondents-Cross-Appellants.
No. 02-1249.
Supreme Court of Wisconsin.
Oral Argument: February 12, 2004.
Opinion Filed: April 2, 2004.
For St. Paul Fire & Marine Insurance Company and L.E. Phillips Career Development Center there was a brief by John P. Richie and Richie, Wickstrom & Wachs, LLP, Eau Claire, and Gregory Deckert and Vest & Deckert, P.A., Brooklyn Center, MN, and oral argument by John P. Richie.
For Curtis J. Keltgen there were briefs by Phillip P. Todryk and Todryk Law Office, S.C., Hudson, and oral argument by Phillip P. Todryk.
For Wausau Insurance Company there was a brief by Robert J. Dreps, James D. Peterson and La Follette Godfrey & Kahn, Madison, and oral argument by James D. Peterson.
An amicus curiae brief was filed by William C. Gleisner, III and Law Offices of William Gleisner, Milwaukee; Rhonda L. Lanford and Habush, Habush & Rottier, S.C., Madison, on behalf of the Wisconsin Academy of Trial Lawyers.
¶1. PER CURIAM.
This is a review of a published decision of the court of appeals, St. Paul Fire & Marine Ins. Co. v. Keltgen, 2003 WI App 53, 260 Wis. 2d 523, 659 N.W.2d 906, that affirmed a judgment of the Circuit Court for Eau Claire County, Thomas H. Barland, Judge. The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed. Justice Jon P. Wilcox, Justice N. Patrick Crooks, and Justice David T. Prosser would affirm; Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley, and Justice Patience D. Roggensack would reverse. Justice Diane S. Sykes did not participate.
¶2. Accordingly, the decision of the court of appeals is affirmed.